Citation Nr: 0823152	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-16 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to eligibility for educational benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The appellant had service in the Reserve from August 1989 to 
August 2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

The appellant had service in the Reserve from August 1989 to 
August 2002, but has not enlisted for any period of full-time 
active duty service.  


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, are not met.  38 U.S.C.A. §§ 3011, 3012 (West Supp. 
2005); 38 C.F.R. §§ 21.1031, 21.7042 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a November 2005 decision letter, the RO informed the 
appellant that his claim for educational assistance under 38 
U.S.C.A. Chapter 30 was denied because he did not meet the 
basic eligibility requirements under applicable VA law.  In 
cases such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and VA's duties to notify and to 
assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 
Vet. App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

In this case, the appellant contends that he is eligible for 
Chapter 30 educational assistance benefits based on Reserve 
service from August 1989 to August 2002.  Specifically, he 
maintains that he was never offered the opportunity to enroll 
in Chapter 30 benefits at the time of his enlistment, and 
asserts that he should not be barred from receiving those 
benefits after having served 13 years in the Reserves.

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3012 (West Supp. 2005).  A threshold 
requirement for Chapter 30 educational assistance is the 
completion of certain requisite service.  In order to be 
entitled to Chapter 30 educational assistance, an individual 
must first become a member of the Armed Forces or first enter 
active duty as a member of the Armed Forces after June 30, 
1985, and in the case of an individual whose obligated period 
of active duty is three years or more, serve at least three 
continuous years of active duty.  See 38 U.S.C.A. § 3011(a) 
(1) (A) (i) (West Supp. 2005); 38 C.F.R. § 21.7042(a) (1)-(2) 
(2007).  In this case, the evidence reflects that the 
appellant had 13 years of service in the Reserves.  Although 
the September 2002 Chronological Statement of Retirement 
Points indicates that the appellant had accumulated some 
active duty "points" during the one-year period from August 
1990 to August 1991, there is no evidence that the appellant 
enlisted for a term of active duty.  Accordingly, he does not 
meet the requirements under the cited provisions.

Moreover, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or he is discharged or released from active duty for 
certain specified reasons, including disabilities incurred in 
or aggravated by service, hardship, convenience of the 
Government, as a result of a deduction in force, for a 
condition interfering with duty, or after completing a 
certain portion of a given enlistment term.  See 38 U.S.C.A. 
§ 3011(a) (1) (A) (ii); 38 C.F.R. § 21.7042(a) (5).  Again, 
however, the appellant did not enlist for a term of active 
duty; thus, these provisions are inapplicable in his case.

The appellant indicated in his September 2005 VA Form 22-
1990, Application for VA Educational Benefits, that he was 
unsure of which benefits for which he was eligible.  Because 
he had previously applied for, been denied, and failed to 
appeal a claim for benefits under 10 U.S.C.A. § 1606 
(Montgomery GI Bill benefits through the Selected Reserve 
Educational Assistance Program), the September 2005 claim was 
treated as for Chapter 30.  To the extent that the appellant 
sought to reopen his claim for benefits under 10 U.S.C.A. 
§ 1606, the 2002 letter denying his original claim set forth 
the requirements for the veteran to prove eligibility for the 
educational benefits under 10 U.S.C.A. § 1606.  However, with 
respect to the instant claim, the eligibility requirements 
for Chapter 30 benefits are prescribed by Congress.  VA is 
not free to ignore laws enacted by Congress; in this case, 
the law and not the evidence is dispositive of the claimant's 
appeal.  See Sabonis, 6 Vet. App. at 430.  As such, basic 
eligibility for educational assistance under Chapter 30, 
Title 38, U.S. Code, cannot be established.  Where the law 
rather than the facts is dispositive, the benefit of the 
doubt provisions are not for application.  38 U.S.C.A. § 
5107(b) (West Supp. 2005); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38 of the U.S. Code is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


